Exhibit 10.14

FORM OF

ARLO TECHNOLOGIES, INC.

2018 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF

NEO SERVICE AND PERFORMANCE-BASED STOCK OPTION

(IPO GRANT)

Unless otherwise defined herein, the terms defined in the Arlo Technologies,
Inc. 2018 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Notice of Grant of Stock Option (the “Notice of Grant”) and Terms and
Conditions of Stock Option Grant, attached hereto as Exhibit A (together, the
“Agreement”).

FIRST_NAME-LAST_NAME-

ADDRESS_LINE_1-

ADDRESS_LINE_2-

ADDRESS_LINE_3-

CITY-, STATE- ZIP CODE-

COUNTRY-

1. General: You have been granted an Option, subject to the terms and conditions
of the Plan and this Agreement, as follows:

 

Grant Date:    August 2, 2018 Exercise Price per Share:    $ Type of Option:   
Non-Qualified Stock Option Term/Expiration Date:    10 years

2. Option Tranches: The Option is comprised of five tranches as set forth below:

 

Maximum # of Shares Covered by Each Tranche

Tranche 1

Service

Option

 

Tranche 2

Performance

Option

 

Tranche 3

Performance

Option

  

Tranche 4

Performance

Option

  

Tranche 5

Performance

Option

3. General Vesting Schedule: Subject to your continued service through the
applicable vesting date and the accelerated vesting provisions set forth in
Section 4 below:

(a) The Tranche 1 Service Option will vest in equal monthly installments during
the 24-month period that begins on the two-year anniversary of the Grant Date.



--------------------------------------------------------------------------------

(b) The Tranche 2 Performance Option will vest on the later of (i) the date
(prior to the four-year anniversary of the Grant Date) of satisfaction of the
Tranche 2 Milestone set forth on Schedule 1 to this Agreement, and (ii) if the
Tranche 2 Milestone has been satisfied prior to the applicable date or dates set
forth in the immediately following clauses (A), (B) and (C), then (A) with
respect to 25% of the Tranche 2 Performance Option, on the first anniversary of
the Grant Date, (B) with respect to 25% of the Tranche 2 Performance Option, on
the second anniversary of the Grant Date, and (C) with respect to the remaining
50% of the Tranche 2 Performance Option, in twenty-four equal monthly
installments on the first day of each month beginning on September 1, 2020.
Except as otherwise provided in Section 4 of this Notice of Grant, you will
forfeit the Tranche 2 Performance Option if the Tranche 2 Milestone has not been
satisfied as of the four-year anniversary of the Grant Date or to the extent the
Tranche 2 Performance Option is unvested as of the date your employment with the
Company terminates.

(c) The Tranche 3 Performance Option will vest on the later of (i) the date
(prior to the four-year anniversary of the Grant Date) of satisfaction of the
Tranche 3 Milestone set forth on Schedule 1 to this Agreement, and (ii) if the
Tranche 3 Milestone has been satisfied prior to the applicable date or dates set
forth in the immediately following clauses (A), (B) and (C), then (A) with
respect to 25% of the Tranche 3 Performance Option, on the first anniversary of
the Grant Date, (B) with respect to 25% of the Tranche 3 Performance Option, on
the second anniversary of the Grant Date, and (C) with respect to the remaining
50% of the Tranche 3 Performance Option, in twenty-four equal monthly
installments on the first day of each month beginning on September 1, 2020.
Except as otherwise provided in Section 4 of this Notice of Grant, you will
forfeit the Tranche 3 Performance Option if the Tranche 3 Milestone has not been
satisfied as of the four-year anniversary of the Grant Date or to the extent the
Tranche 3 Performance Option is unvested as of the date your employment with the
Company terminates.

(d) The Tranche 4 Performance Option will vest on the one-year anniversary of
the Grant Date based on the extent to which the Tranche 4 Milestones set forth
on Schedule 1 to this Agreement are achieved. Except as otherwise provided in
Section 4 of this Notice of Grant, you will forfeit any portion of the Tranche 4
Performance Option that has not been earned as of the one-year anniversary of
the Grant Date or as of the date your employment with the Company terminates.

(e) The Tranche 5 Performance Option will vest on the two-year anniversary of
the Grant Date based on the extent to which the Tranche 5 Milestones set forth
on Schedule 1 to this Agreement are achieved. Except as otherwise provided in
Section 4 of this Notice of Grant, you will forfeit any portion of the Tranche 5
Performance Option that has not been earned as of the two-year anniversary of
the Grant Date or as of the date your employment with the Company terminates.

4. Termination of Employment:

(a) Upon a termination of your employment with the Company without Cause or your
termination of employment with the Company for Good Reason (each of Cause and
Good Reason as defined in the Change in Control and Severance Agreement between
you and the Company) that occurs outside of the Change in Control Protection
Period (as defined below), the Option will vest to the extent that it would have
vested during the twelve months following the employment termination date, but
only to the extent that any applicable Milestones have been satisfied prior to
the employment termination date. For the avoidance of doubt, with respect to any
Option Tranche, the accelerated vesting, if any, contemplated by the immediately
preceding sentence, will occur only to the extent that a pre-established
calendar vesting date described in Section 3 of this Notice of Grant occurs
during the twelve months following the employment termination date.

 

2



--------------------------------------------------------------------------------

(b) Upon a Change in Control, (i) each Milestone shall be deemed satisfied with
respect to the maximum number of Shares covered by the applicable Option
tranche, (ii) any unvested portion of the Option scheduled to vest on a date on
or prior to the date of the Change in Control immediately shall vest, and,
(iii) except as otherwise set forth in this Section 4, the vesting of any
portion of the Option scheduled to vest on a date following the Change in
Control will remain subject to your continued service through the applicable
vesting dates.

(c) Upon a termination of your employment with the Company without Cause or your
termination of employment with the Company for Good Reason that occurs
(i) during the one month prior to, or the twelve months following, a Change in
Control (as defined in the Change in Control and Severance Agreement between you
and the Company) (the “Change in Control Protection Period”), and (ii) prior to
August 3, 2020: vesting of the Option will accelerate with respect to a number
of Shares equal to (A) the total number of Shares covered by the Option
multiplied by a fraction, the numerator of which is the number of full and
partial months that have elapsed from the Grant Date through the employment
termination date and the denominator of which is forty-eight, minus (B) the
number of Shares with respect to which the Option vested prior to the employment
termination date.

(d) Upon a termination of your employment with the Company without Cause or your
termination of employment with the Company for Good Reason that occurs
(i) during the Change in Control Protection Period, and (ii) on or after to
August 3, 2020, vesting of the Option will accelerate with respect to any then
unvested portion of the Option.

(e) Upon a termination of your employment with the Company for any reason, other
than as set forth in Section 4(a), (b), (c) or (d) of this Notice of Grant, you
immediately will forfeit the unvested portion of the Option.

5. Post-Termination Exercise Period: You may exercise the vested portion of the
Option until the earlier of (w) three (3) months after you cease to be a Service
Provider and (x) the Term/Expiration Date, following which period you will
forfeit the unexercised portion of the Option; except that, in the case of
termination of status as a Service Provider by death, Retirement or Disability,
you may exercise the vested portion of the Option until the earlier of
(y) twelve (12) months after such qualifying event and (z) the Term/Expiration
Date, following which period you will forfeit the unexercised portion of the
Option.

6. Miscellaneous: By your acceptance and/or exercise of this Option, you and the
Company agree that this Option is granted under and governed by the terms and
conditions of the Plan and this Agreement. You have reviewed the Plan and this
Agreement in their entirety, have had an opportunity to obtain the advice of
counsel prior to acceptance of this Option and fully understand all provisions
of the Plan and this Agreement. You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and this Agreement. You further agree to
notify the Company upon any change in your residence address.

 

3



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF OPTION GRANT

1. Grant. The Company hereby grants to the Participant named in the Notice of
Grant (“Participant”) an option (the “Option”) to purchase the number of Shares,
as set forth in the Notice of Grant, at the exercise price per Share set forth
in the Notice of Grant (the “Exercise Price”), subject to the terms and
conditions in this Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 20 of the Plan, in the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this
Agreement, the terms and conditions of the Plan will prevail.

2. Vesting Schedule. Except as provided in Section 3 below, the Option awarded
by this Agreement will vest in according to the vesting schedule set forth in
the Notice of Grant.

3. Administrator’s Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4. Exercise of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

This Option is exercisable by delivery of an exercise notice, in the form
attached as Exhibit B (the “Exercise Notice”) or in a manner and pursuant to
such procedures as the Administrator may determine, which will state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by the
aggregate Exercise Price.

5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a) cash;

(b) check;

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares.



--------------------------------------------------------------------------------

6. Tax Obligations.

(a) Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. To the extent determined appropriate by the Company in
its discretion, it shall have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
the Shares if such withholding amounts are not delivered at the time of
exercise.

(b) Code Section 409A. Under Code Section 409A, an Option that was granted with
a per Share exercise price that is determined by the Internal Revenue Service
(the “IRS”) to be less than the Fair Market Value of a Share on the date of
grant (a “Discount Option”) may be considered “deferred compensation.” A
Discount Option may result in (i) income recognition by Participant prior to the
exercise of the option, (ii) an additional twenty percent (20%) federal income
tax, and (iii) potential penalty and interest charges. The Discount Option may
also result in additional state income, penalty and interest tax to the
Participant. Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the Fair Market Value of a Share on the Date of Grant
in a later examination. Participant agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the Fair
Market Value of a Share on the date of grant, Participant will be solely
responsible for Participant’s costs related to such a determination.

7. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

8. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE AFFILIATE
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE AFFILIATE EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

2



--------------------------------------------------------------------------------

9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of its Stock
Administrator at Arlo Technologies, Inc., 2200 Faraday Ave. Suite 150, Carlsbad,
CA 92008, or at such other address as the Company may hereafter designate in
writing.

10. Grant is Not Transferable. This grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of shares to the Participant (or his
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.

13. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

14. Administrator’s Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Options have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement.

 

3



--------------------------------------------------------------------------------

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

18. Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code in
connection to this Option.

20. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

21. Forfeiture Events. (a) If a clawback event (as defined below) should occur,
then, to the extent permitted by applicable law, rules and regulations, the
Administrator may, in its sole discretion, cause the Participant to forfeit
and/or recover from the Participant the amount by which the value of this Award
exceeded the value the Award would have been had the financial statements been
initially filed as restated, as determined by the Administrator. In this
respect, the Administrator may (i) cancel, without payment or any consideration
whatsoever, the portion of this Option that has not yet been exercised,
(ii) require the Participant to return Shares previously issued upon exercise of
this Option, or (iii) if such Shares were sold, transferred or otherwise
disposed by the Participant, cause the Participant to repay to the Company the
amount, net of any Exercise Price, that the Participant realized upon exercise
of the Option.

 

4



--------------------------------------------------------------------------------

(b) If the Company reasonably believes that a clawback event has occurred, the
Participant understands and agrees that the Company may, in its sole discretion,
restrict the Participant’s ability to directly or indirectly sell, offer,
contract or grant any option to sell (including without limitation any short
sale), pledge, swap, hedge, transfer, or otherwise dispose of any Shares held by
the Participant (whether issued in connection with this Option or otherwise)
pending a final determination by the Administrator that a clawback event has or
has not occurred. Such determination shall be made as soon as administratively
practicable but in no event will the Participant be restricted in accordance
with the preceding sentence for more than that period of time reasonably
necessary for the Administrator to determine the existence of a clawback event.
The Participant further understands and agrees that that the Company shall have
no responsibility or liability for any fluctuations that occur in the price of
Shares or for any potential loss or gain the Participant could have realized
from the sale of his or her Shares during the period of time in which the
Participant is restricted in accordance with this Section 21.

(c) Any failure by the Company to assert the forfeiture and repayment rights
under this Section 21 with respect to specific claims against the Participant
shall not waive, or operate to waive, the Company’s right to later assert its
rights hereunder with respect to other or subsequent claims against the
Participant.

(d) The Company’s forfeiture and repayment rights under this Section 21 shall be
in addition to, and not in lieu of, actions the Company may take to remedy or
discipline any misconduct by the Participant including, but not limited to,
termination of employment or initiation of appropriate legal action.

(e) A “clawback event” will be deemed to have occurred if at any time while the
Participant is or was an executive officer of the Company:

(i) the financial statements of the Company are restated;

(ii) in the reasonable judgment of a majority of the independent members of the
Board or the Administrator, the financial statements as so restated would have
resulted in a lesser portion of this Award vesting if such information had been
known at the time this Award vested; and

(iii) Participant’s intentional misconduct, fraud, and/or embezzlement led, in
whole or in part, to restatement of the financial statements.

22. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation shall be conducted in the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Option is made and/or to be performed.

23. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other Service Provider.

 

5



--------------------------------------------------------------------------------

24. Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country of residence, Participant may be
subject to insider trading restrictions and/or market abuse laws, which affect
Participant’s ability to acquire or sell Shares or rights to Shares under the
Plan during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Participant is responsible for complying with any applicable
restrictions and are advised to speak with a personal legal advisor on this
matter.

 

6



--------------------------------------------------------------------------------

EXHIBIT B

ARLO TECHNOLOGIES, INC.

2018 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

Arlo Technologies, Inc.

350 E. Plumeria Dr.

San Jose, CA 95134

Attention: Stock Administrator

1. Exercise of Option. Effective as of today,                                 ,
            , the undersigned (“Purchaser”) hereby elects to purchase
                     shares (the “Shares”) of the common stock of Arlo
Technologies, Inc. (the “Company”) under and pursuant to the 2018 Equity
Incentive Plan (the “Plan”) and the Stock Option Agreement dated
                 (the “Agreement”). The purchase price for the Shares will be
$                    , as required by the Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.

4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to Option,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Participant as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 15 of the Plan.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

6. Entire Agreement; Governing Law. The Plan and Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Purchaser with respect to the subject matter hereof, and may not be
modified adversely to the Purchaser’s interest except by means of a writing
signed by the Company and Purchaser. This agreement is governed by the internal
substantive laws, but not the choice of law rules, of California.



--------------------------------------------------------------------------------

Submitted by:     Accepted by: PURCHASER     ARLO TECHNOLOGIES, INC.

 

Signature

   

 

By

 

Print Name

   

 

Its

Address:     Address:

 

    350 E. Plumeria Dr.

 

    San Jose, CA 95134    

 

Date Received

 

2